Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 6/18/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/20,9/4/2020.8/27/2021,12/13/2021,2/25/2022 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al (Us 2019/0207055) 
With respect to claim 1, Yamamoto et al ’055 teach  a semiconductor light-emitting device comprising: a conductive support substrate; a metal layer comprising a reflective metal”60” provided on the conductive support substrate”80”;a semiconductor laminate “30”provided on the metal layer”70” , the semiconductor laminate being a stack of a plurality of InGaAsP-based III-V group compound semiconductor layers “35”containing at least In and P; an n-type InGaAs contact layer provided on the semiconductor laminate; and an n-side electrode provided on the n-type InGaAs contact layer”35”, wherein a center emission wavelength of light emitted from the semiconductor laminate is 1000 to 2200 nm(para 0057) . Note etch stop layer will retained by removing substarte and InGaAs layer”20” can be used as n-type contact layer, where indium content is 0.3 to 0.7(see para 0062)
With respect to claim 2, Yammaoto et al ‘055 teach the semiconductor light-emitting device according to claim 1,
wherein the n-type InGaAs contact layer “20” has an In composition ratio of 0.47 or more
and 0.60 or less (see para 0062) (see fig. 4A-4B and related description)
With respect to claim 3, Yamamoto et al ’055 teach the semiconductor light-emitting device according to claim 1 wherein the n-side electrode contains one of Au and Ge, and Ti, Pt, and Au”93”. (see fig. 4A-4B and related description)

With respect to claim 4, Yamamoto et al ’055 teach  the semiconductor light-emitting device according to claim 1, wherein the semiconductor laminate comprises a p-type cladding layer, (see fig. 4A-4B and related description)
active layers, and an n-type cladding layer””35”, in this order from a side of the metal layer. (see fig. 4A-4B and related description)
With respect to claim 5, Yamamoto et al ’055 teach a  method of manufacturing a semiconductor light-emitting device, comprising: a first step of forming an n-type InGaAs contact layer comprising an n-side electrode forming region, on an n-type InP growth substrate; a second step of forming a semiconductor laminate by stacking a plurality of InGaAsP-based II-V group compound semiconductor layers containing at least In and P, on the n-type InGaAs contact layer; a third step of forming a reflective metal layer”60” on the semiconductor laminate; a fourth step of bonding a conductive support substrate”80” having a surface provided with a metal bonding layer”70” to the reflective metal layer, having the metal bonding layer interposed therebetween; a fifth step of removing the n-type InP growth substrate; and a sixth step of partially removing the n-type InGaAs contact layer “20”(para 0062)to provide the semiconductor laminate with an exposed surface while forming an n-side electrode on the n-side electrode forming region of the n-type InGaAs contact layer, wherein a center emission wavelength of light emitted from the semiconductor laminate is 1000 to 2200 nm.(see  (see fig. 4A-4B and related description) para 0057.

With respect to claim 6, Yamamoto et al ’055 teach the method of manufacturing a semiconductor light-emitting device according to claim 5, wherein an In composition ratio of the n-type InGaAs contact layer “20” formed in the first step is set to 0.47 or more and 0.60 or less (para 0062).

With respect to claim 7, Yamamoto et al ’055 teach the method of manufacturing a semiconductor light-emitting device- according to claim 5, wherein the n-side electrode contains one of Au and Ge, and Ti, Pt, and Au”93”.
With respect to claim 8, Yamamoto et al ’055 teach  the method of manufacturing a semiconductor light-emitting device according to claims 5, wherein the semiconductor laminate comprises an  n-type cladding layer, active layers, and a p-type cladding layer”35”, in this order from a side of the n-type InGaAs contact layer”20”.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto  et al (US 20200020828)
With respect to claim 1, Yamamoto et al’828 teach a semiconductor light-emitting device comprising: a conductive support substrate”80”; a metal layer”70” comprising a reflective metal “60”provided on the conductive support substrate;a semiconductor laminate”35” provided on the metal layer, the semiconductor laminate being a stack of a plurality of InGaAsP-based III-V group compound semiconductor layers containing at least In and P; an n-type InGaAs contact layer”20” provided on the semiconductor laminate; and an n-side electrode”93” provided on the n-type InGaAs contact layer, wherein a center emission wavelength of light emitted from the semiconductor laminate is 1000 to 2200 nm. Para 0087 (Fig.5B-6 and related description)
With respect to claim 2, Yamamoto et al’828 teach the semiconductor light-emitting device according to claim 1, wherein the n-type InGaAs contact layer has an In composition ratio of 0.47 or more and 0.60 or less. Para 0086 (Fig.5B-6 and related description)
With respect to claim 3, Yamamoto et al’828 teach the semiconductor light-emitting device according to claim  wherein the n-side electrode contains one of Au and Ge, and Ti, Pt, and Au. (Fig.5B-6 and related description)


active layers, and an n-type cladding layer, in this order from a side of the metal layer. (Fig.5B-6 and related description)
With respect to claim 5, Yamamoto et al’828 teach a  method of manufacturing a semiconductor light-emitting device, comprising: a first step of forming an n-type InGaAs contact layer comprising an n-side electrode forming region, on an n-type InP growth substrate; a second step of forming a semiconductor laminate by stacking a plurality of InGaAsP-based II-V group compound semiconductor layers containing at least In and P, on the n-type InGaAs contact layer; a third step of forming a reflective metal layer on the semiconductor laminate; a fourth step of bonding a conductive support substrate having a surface provided with a metal bonding layer to the reflective metal layer, having the metal bonding layer interposed therebetween; a fifth step of removing the n-type InP growth substrate; and a sixth step of partially removing the n-type InGaAs contact layer to provide the semiconductor laminate with an exposed surface while forming an n-side electrode on the n-side electrode forming region of the n-type InGaAs contact layer, wherein a center emission wavelength of light emitted from the semiconductor laminate is 1000 to 2200 nm. Para 0087 (Fig.5B-6 and related description)

With respect to claim 6, Yamamoto et al’828 teach the method of manufacturing a semiconductor light-emitting device according to claim 5, Yamamoto et al’828 wherein an In composition ratio of the n-type InGaAs contact layer formed in the first step is set to 0.47 or more and 0.60 or less.(para 0086) (Fig.5B-6 and related description)


With respect to claim 8, Yamamoto et al ‘828 teach the method of manufacturing a semiconductor light-emitting device according to any one of claims 5, wherein the semiconductor laminate comprises an(Fig.5B-6 and related description)  n-type cladding layer, active layers, and a p-type cladding layer “35” in this order from a side of the n-type InGaAs contact layer.”20” para 0087(Fig.5B-6 and related description)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teaches growth substrate growing epitaxial layer bonding with support substrate followed by removing growth substrate. For example, Yun (US 8110425) teach attaching support substrate and then removing growth substrate. (fig1-4). Yun the invention is exemplified with structure and process with GaN based materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816